EXHIBIT 99.1 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Condensed Consolidated Interim Financial Statements For the three months ended April 30, 2014 and 2013 (Expressed in Canadian Dollars) (Unaudited) 1 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The Condensed Consolidated Interim Financial Statements of Coral Gold Resources Ltd. (the “Company”) are the responsibility of the Company’s management. The Condensed Consolidated Interim Financial Statements are prepared in accordance with International Financial Reporting Standards, and reflect management’s best estimates and judgment based on information currently available. Management has developed, and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded, and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the audit and the annual Condensed Consolidated Interim Financial Statements prior to their submission to the Board of Directors for approval. The Condensed Consolidated Interim Financial Statements as at April 30, 2014 and 2013 and for the three months then ended have not been audited or reviewed. “David Wolfin” “Malcolm Davidson” David Wolfin President & CEO May 30, 2014 Malcolm Davidson, CA Chief Financial Officer May 30, 2014 2 CORAL GOLD RESOURCES LTD. Consolidated Statements of Financial Position (Expressed in Canadian dollars) (Unaudited) Note April 30, January 31, Assets Current assets Cash and cash equivalents $ $ Other amounts receivable Prepaid expenses - Exploration and Evaluation Assets 4 Property and Equipment 6 Investments in Related Companies 7 Amounts Receivable from Related Parties 11b Reclamation Bonds 8 Total Assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Amounts payable to related parties 11c Reclamation Provision 12 Deferred Tax Liability Total liabilities Equity Share Capital 9 Equity Reserves Accumulated Other Comprehensive Income Accumulated Deficit ) ) Equity Attributable to Equity Holders of the Company Equity Attributable to Non-Controlling Interests Total Equity Total Liabilities and Equity $ $ Commitments – Note 13 Approved by the Board of Directors on June 30, 2014: /s/ David Wolfin Director
